Case 1:19-cr-00152-DLC Document 48 Filed 06/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19—152—-BLG—DLC
Plaintiff,
ORDER
vs.
DESTINY LACHELLE NILSEN,
Defendant.

 

 

United States Magistrate Judge Timothy J. Cavan entered Findings and
Recommendation in this matter on June 11, 2020. Neither party objected and
therefore they are not entitled to de novo review of the record. 28 U.S.C. §
636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
This Court will review the Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000).

Judge Cavan recommended this Court accept Destiny Lachelle Nilsen’s
Case 1:19-cr-00152-DLC Document 48 Filed 06/26/20 Page 2 of 2

guilty plea after Nilsen appeared before him pursuant to Federal Rule of Criminal
Procedure 11, and entered a plea of guilty to transportation of a person with intent
to engage in prostitution, and aided and abetted the same in violation of 18 U.S.C.
§§ 2421 and 2 as charged in Count IX of the Second Superseding Indictment.

I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.
38), and I adopt them in full.

Accordingly, IT IS ORDERED that Destiny Lachelle Nilsen’s motion to
change plea (Doc. 30) is GRANTED and Destiny Lachelle Nilsen is adjudged

guilty as charged in Count IX of the Second Superseding Indictment.

-

Dana L. Christensen, District J udge
United States District Court

+h
DATED this 26 day of June, 2020.

bo
